—Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered June 8, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender to a term of 5 to 10 years, unanimously affirmed.
The trial court properly closed the courtroom during the testimony of the undercover officer upon the basis of the officer’s Hinton hearing testimony that he was still actively working as an undercover officer on current investigations in the specific location of defendant’s arrest, expected to be working in that location once a week on "buy and bust” cases, and feared for his safety (see, People v Martinez, 82 NY2d 436, 443). Concur — Sullivan, J. P., Milonas, Ellerin, Rubin and Kupferman, JJ.